Citation Nr: 0807888	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines



THE ISSUE

Whether the appellant, V. R., may be recognized as the 
veteran's surviving spouse for the purpose of establishing 
her entitlement to benefits from the Department of Veterans 
Affairs.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran reportedly served on active duty from 
September 1928 to March 1945.  According to the record, he 
apparently died on November [redacted], 1977.  The appellant claims to 
be his legally-recognized surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

This is a rebuilt file.  A review of the record in this case 
raises a number of procedural and evidentiary questions.  The 
veteran reportedly died on November [redacted], 1977, the claims 
folder currently contains no Death Certificate, or other 
official notice of the veteran's death.  

Significantly, the veteran's first purported wife, M. A., 
received an award of benefits until her death.  However, 
there is nothing in the file that establishes a valid 
marriage to M.A.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The AOJ should attempt to obtain a 
copy of the Death Certificate reflecting 
the veteran's death on November [redacted], 1977.  
Should that document prove unavailable, 
the RO, to the extent possible, should 
specifically certify the veteran's date 
of death.  

2.  The RO should then provide evidence 
that the veteran's purported first wife, 
M. A., was, in fact a valid widow for VA 
purposes.  All of the aforementioned 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

3.  The claimed widow should be requested 
to submit all evidence in support of the 
claim.

4.  If the AOJ cannot establish a valid 
marriage to M.A., it should be determined 
whether the appellant has a valid or 
deemed valid marriage to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




